DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 9, filed 02/01/2021, with respect to the rejections under 35 U.S.C. 112 of claim 40 have been fully considered and are persuasive in view of the amendments to the claims.  The rejections under 35 U.S.C. 112 of claim 40 have been withdrawn. 
Applicant’s arguments, see Remarks pg. 11-14, with respect to the rejection(s) of claim(s) 24 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van der Lugt et al. (Van Der Lugt et al. (2009, February 17). A multicenter study of cellulite treatment with a variable emission radio frequency system. Retrieved April 15, 2021). See rejection below.
Applicant’s further arguments regarding the amendments to claims 34 and 40 (Remarks pg. 13-14) are persuasive and as such new grounds of rejection below are made in view of these amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 44, the claim recites “a diseased tissue portion” in the 3rd to last line. It is unclear whether or not this limitation refers to the “diseased tissue portion” disclosed in line 2. For examination purposes, this limitation has been interpreted as “the diseased tissue portion”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24-32, 35-36, 39, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hoenig et al. (US PGPUB 2009/0012515) (hereinafter Hoenig) in view of Van der Lugt et al. (Van Der Lugt et al. (2009, February 17). A multicenter study of cellulite treatment with a variable emission radio frequency system. Retrieved April 15, 2021) (hereinafter Van der Lugt).
Regarding claims 24, Hoenig discloses a method for the treatment of diseases of at least one of the skin, glands, mucousae, connective tissue, or nerves (Abstract; Para. 61), including using a device comprising a device housing (Fig. 1, housing 140), at least one applicator arranged outside the device housing (Applicator 120), at least one radio wave module (EM source 110; Para. 58 discusses use of EM energy including radio waves) adapted to generate an adjustable electromagnetic radiation with a variable frequency between 0.1 MHz and 50.0 MHz or with at least one constant frequency between 0.1 MHz and 50.0 MHz (Para. [0114], last sentence: “the frequency used… is greater than about 100 kHz”), wherein the device is adapted for irradiating a diseased tissue portion using the at least one applicator emitting electromagnetic radiation (Abstract; Fig. 1) generated by the at least one radio module with a wavelength or at least one spectral range (Para. [0099], last sentence; Para. 58) with one or more irradiation intervals (Fig. 12; Para. [0028]), wherein the diseased tissue portion is irradiated at a variable 
Hoenig does not disclose irradiating the diseased tissue portion with the radio wave module with an adjustable variable intensity or at least one adjustable constant intensity between 0.1 J/cm3 and 50.0 J/cm3. Instead, Hoenig discloses the use of adjustable variable/constant intensities outside of this range (Para. 105).
Van der Lugt, however, teaches cellulite treatment using a RF system (Abstract), wherein cellulite is a disorder of the subcutaneous layer that adversely changes the appearance of the overlying superficial skin (Introduction para. 1; i.e. defining a disease of skin and connective tissue). Van der Lugt further teaches that use of RF technology set to 6 J/cm3 for cellulite treatment led to patient’s noting improvement of cellulite and body silhouette, as well as objective improvement in skin appearance (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig to include disclose irradiating the diseased tissue portion with the radio wave module with an adjustable variable intensity or at least one adjustable constant intensity between 0.1 J/cm3 and 50.0 J/cm3, particular at 6 J/cm3 as suggested by Van der Lugt. Making this modification would be useful for providing improvement of cellulite and body silhouette as well as objective improvement in skin appearance, as taught by Van der Lugt.
Regarding claim 25, Hoenig discloses treating disorders of epidermis, dermis and hypodermis caused by bacteria (Para. [0061], second sentence: “treat a bacterial skin infection”) or fungi (Para. [0061], ll. 16: “treat a fungal skin infection”) or viruses (Para. [0061], second to last sentence: “treat a viral skin infection”).
Regarding claim 26, Hoenig discloses treating suppurative diseases of the skin, glands, mucousae, connective tissue, nerves or horny tissue (Para. [0061], second sentence: “treat a bacterial skin infection such as… Hidradenitis suppurativa”).
Regarding claim 27, Hoenig discloses including treating skin diseases including abscess, furuncle, carbuncle, dermatosis, bullous disorders, dermatitis, eczema, papulosquamous disorders, urticaria, erythema, disorders of skin appendages, any form of acne, rosacea, follicular cysts of skin and subcutaneous tissue, other follicular disorders, eccrine sweat disorders, apocrine sweat disorders or other disorders of the skin and subcutaneous tissue (Para. [0061] lists various tissue disorders treatable).
Regarding claims 28-32, Hoenig in view of Van der Lugt teaches all of the elements of the disclosed invention as discussed above except for treating the variety of different diseases claimed by applicant. Hoenig in view of Van der Lugt does, however, teach all of the structures and steps for treating these diseases as discussed in the rejection of claim 24. It has been determined that it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig’s taught treatment steps to include treating the diseases of claims 28-32, since applicant has not distinguished these diseases apart from each other in terms of steps for treatment and Hoenig has taught of all of the structures and steps necessary for treating these diseases as evidenced above in the rejection of claim 24. 
Regarding claim 35, Hoenig in view of Clements teaches the diseased tissue portion being irradiated at one variable or at least one constant frequency between 0.1 MHz and 50.0 MHz with a variable or at least one constant intensity between 1.0 J/cm3 and 50.0 J/cm3
Regarding claim 36, Hoenig discloses the diseased tissue portion being irradiated with electromagnetic radiation with a variable wavelength between 400 nm and 1100 nm or at least one constant wavelength between 400 nm and 1100 nm or at least one constant spectral range between 400 nm and 1100 nm (Para. [0104], ll. 8: “wavelength… about 400 nm to about 1100 nm”), with a variable or at least one constant intensity between 1.0 J/cm2 and 40.0 J/cm2 (Para. [0105], ll. 8: “energy density is about 1 J/cm2 to about 200 J/cm2”). 
Additionally, Hoenig does not explicitly teach the diseased tissue portion being irradiated in 4 irradiation intervals, but does teach that treatment may be administered in a pulsed manner by using on/off cycles of continuously delivered energy with a delay period between pulses. Hoenig also teaches that this process of pulsing and delaying may be repeated for a sufficient time to provide treatment to the tissue (Para. [0096], ll. 1-10; Fig. 12). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to try modifying Hoenig’s taught apparatus and method to provide 4 irradiation intervals in order to provide repeated pulsing and delaying for a sufficient time to provide treatment to the tissue.
Lastly, Hoenig teaches irradiation intervals between 1 ms and 50 ms each (Para. [0100], ll. 12: “pulse width… 5 µseconds to about 30 seconds”), but does not teach treatment irradiation pauses of between 1 ms and 50 ms being respected between the irradiation intervals. Hoenig, however, does teach that a person of ordinary skill in the art would be able to select suitable delay times (Fig. 12, tdelay
Regarding the overlapping of ranges between the disclosed invention and the prior art, MPEP 2144.05(I) sets forth, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”
Regarding claim 39, Hoenig disclose that the at least one radio wave module is arranged inside the device housing (Fig. 1, EM Source inside housing 140).
Regarding claim 45, Hoenig in view of Van der Lugt teaches all of the limitations of the body of the claim as evidenced in the rejection of claim 24 above. Hoenig in view of Van der Lugt does not teach that the specific frequency and intensity ranges are chosen for treatment of hidradenitis suppurativa or abscesses as best understood from the preamble. When reading the preamble in the context of the entire claim, the recitation of “for treatment of hidradenitis suppurativa or abscesses” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In this specific claim, although it is recited in the preamble that the method is for treatment of hidradenitis suppurativa or abscesses, the actual methods steps involving irradiation treatment simply recite, “irradiating a diseased tissue portion”, see e.g. line 7. The recitation of “irradiating a diseased tissue portion” is broader in scope than treating hidradenitis suppurativa or abscesses under broadest reasonable interpretation since a diseased tissue portion can include other diseases than those recited in the preamble. As such, there is no nexus between the preamble and the recited method steps..
Claim 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Van der Lugt, further in view of Smotrich et al. (US PGPUB 2013/0066237) (hereinafter Smotrich).
Regarding claim 34, Hoenig does not explicitly disclose the treatment method consisting of three steps, but does teach that treatment can occur “daily, bi-weekly, monthly, semi-monthly…” (Para. [0116], second sentence). Since applicant does not disclose any specific amount of time occurring between treatment steps, it has been determined that it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify the method taught by Hoenig to be performed in three steps according to “frequency of the treatment protocol” (Para. [0116], first sentence). Additionally, Hoenig in view of Van der Lugt teaches the irradiating occurring in one or more treatment intervals with a variable or at least one constant intensity (see rejection of claim 24 above). Hoenig also teaches irradiation intervals between 0.1 seconds and 3 seconds, and at least one other irradiation interval between 1 ms and 50 ms (Para. [0100], ll. 12: “pulse width… 5 µseconds to about 30 seconds”), 
Hoenig in view of Van der Lugt does not, however, teach the diseased tissue portion being irradiated in each treatment step with electromagnetic radiation with a different wavelength or different spectral range in each step. Smotrich, however, teaches methods and devices for inflammation treatment (Abstract), wherein the treatment method involves one or more steps of treatments with single wavelengths which may be applied in the course of two or more repetitions of the treatment procedure in one or more treatment sessions. Additionally, Smotrich teaches that multiple wavelengths may also be used (Para. [0170], last two sentences). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Van der Lugt with the teachings of Smotrich and irradiate the diseased tissue portion in each treatment step with electromagnetic radiation of a different wavelength 
Regarding claim 37, Hoenig teaches the method including treating for hidradenitis suppurativa (Para. [0061], second sentence: “treat a bacterial skin infection such as… Hidradenitis suppurativa”), and, as discussed in the rejection for claim 34, an ability to perform three treatment steps based on frequency of the treatment protocol (Para. [0116], first sentence). 
Additionally, Hoenig in view of Van der Lugt does not explicitly teach the diseased tissue portion being irradiated in 4 irradiation intervals, but Hoenig does teach that treatment may be administered in a pulsed manner by using on/off cycles of continuously delivered energy with a delay period between pulses. Hoenig also teaches that this process of pulsing and delaying may be repeated for a sufficient time to provide treatment to the tissue (Para. [0096], ll. 1-10; Fig. 12). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to try modifying Hoenig’s taught apparatus and method to provide 4 irradiation intervals in order to provide repeated pulsing and delaying for a sufficient time to provide treatment to the tissue.
Additionally, Hoenig teaches irradiation intervals between 1 ms and 50 ms each (Para. [0100], ll. 12: “pulse width… 5 µseconds to about 30 seconds”), with an electromagnetic radiation or a spectral range between 400 nm and 1100 nm (Para. [0104], ll. 8: “wavelength… about 400 nm to about 1100 nm”), with an intensity between 1.0 J/cm2 and 40.0 J/cm2 each (Para. [0105], ll. 8: “energy density is about 1 J/cm2 to about 200 J/cm2”), wherein simultaneously or subsequently the diseased tissue portion is irradiated during at least one irradiation interval between 0.1 seconds and 3.0 seconds (Para. [0100], ll. 12: “pulse width… 5 µseconds to about 30 seconds”), at a constant frequency between 0.1 MHz and 50.0 MHz (Para. [0114], last sentence: “the frequency used… is greater than about 100 kHz”), with an intensity between 1.0 J/cm2 and 50.0 J/cm2 (Para. [0105], ll. 8: “energy density is about 1 J/cm2 to about 200 J/cm2
Hoenig in view of Van der Lugt does not teach treatment irradiation pauses of between 1 ms and 50 ms being respected between the irradiation intervals. Hoenig, however, does teach that a person of ordinary skill in the art would be able to select suitable delay times (Fig. 12, tdelay) for providing treatment of a particular tissue (Para. [0097], last sentence). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig to include treatment irradiation pauses of between 1 ms and 50 ms being respected between the irradiation intervals in order to allow the temperature of the tissue to decrease (Para. [0096], ll. 5-6).
Regarding the second and third treatment steps, it is recognized that the only difference between these steps and the first is that the second treatment step has a spectral range between 560 nm and 1100 nm, while the third treatment step has a spectral range between 690 nm and 1100 nm. However, as discussed above, Hoenig teaches a spectral range between 400 nm and 1100 nm (Para. [0105], ll. 8) and thus would be able to provide these specific ranges. Additionally, regarding the overlapping of ranges between the disclosed invention and the prior art, MPEP 2144.05(I) sets forth, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig with the teachings of Smotrich and irradiate the diseased tissue portion in each treatment step with electromagnetic radiation of a different wavelength or spectral range in each step. Doing so would allow for targeting a specific tissue type or reaching a selected depth (Para. [0118], ll. 22-29).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Van der Lugt, further in view of Weiss (Weiss, Robert A (2013). Noninvasive radio frequency for skin tightening and body contouring. Retrieved April 15, 2021, from https://pubmed.ncbi.nlm.nih.gov/24049924/).
Regarding claim 40, Hoenig discloses that the at least one radio wave module is a radio frequency (RF) module (Para. 103, second sentence) and the housing also includes at least one light source including a laser (Fig. 17, EM sources 1710, 1720; Para. 100, 3rd sentence).
Hoenig in view of Van der Lugt does not teach at least one intense pulsed light (IPL) module also arranged inside the device housing in addition to the RF module. Weiss, however, teaches combination RF and IPL systems which deliver optical and RF energies simultaneously for treating cellulite, wherein such devices have been reported to lead to moderate improvement in cellulite (Pg. 15, Combination RF and Light (ELOS) section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Van der Lugt such that at least one intense pulsed light (IPL) module is also arranged inside the device housing in addition to the RF module. Making this modification would be useful for providing a combination RF and IPL system which can be used to deliver optical and RF energies simultaneously for providing a moderate improvement in cellulite, as taught by Weiss.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Van der Lugt, further in view of O’Neil et al. (US PGPUB 2010/0069898) (hereinafter O’Neil).
Regarding claim 41, Hoenig does not teach that the device also comprises one or more optical filters arranged inside the device housing, wherein a short wavelength absorption range of the filter(s) absorbs a portion of light at a value below a wavelength of 420 nm, and wherein a long wavelength absorption range of the filter(s) absorbs a portion of light at a value above a wavelength of 1100 nm, such that the filter(s) has a transmission range of 420 nm to 1100 nm.
Hoenig does teach, however, that an adaptor for an EM energy source can include optics such as filters to provide light having desired properties, e.g. polarized, filtered, etc. (Para. 102, third to last sentence). Furthermore, O’Neil teaches that an optical filter can transmit light in a range of 550 to 700 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Van der Lugt such that the device also comprises one or more optical filters arranged inside the device housing, wherein a short wavelength absorption range of the filter(s) absorbs a portion of light at a value below a wavelength of 420 nm, and wherein a long wavelength absorption range of the filter(s) absorbs a portion of light at a value above a wavelength of 1100 nm, such that the filter(s) has a transmission range of 420 nm to 1100 nm. Making this modification in view of Hoenig’s suggestion of using optical filters to provide light having desired properties, as well as O’Neil’s teachings that a transmission range of 550 to 700 nm (within Applicant’s claimed range of 420 nm to 1100 nm) provide visualization of bacteria, as evidenced above.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Van der Lugt in view of O’Neil, further in view of Mutzhas (US Patent 4298005), further in view of Kawanishi (US PGPUB 2005/0214453).
Regarding claim 43, Hoenig in view of Van der Lugt in view of O’Neil does not teach that the filter(s) comprise three optical edge filters comprising: a first optical edge filter that absorbs a portion of light at a value below of a wavelength of 420 nm; a second optical edge filter that absorbs a portion of light at a value below of a wavelength of 560 nm; and a third optical edge filter that absorbs a portion of light at a value below of a wavelength of 690 nm.
Mutzhas, however, teaches that a radiation apparatus for cosmetic, photobiological, and/or photochemical purposes containing a filter device for emitting rays in the region of 320 to 450 nm and for cutting out rays below 320 nm and long wave rays above 800 nm (Abstract). Mutzhas further teaches that the short wave rays under 320 nm are suppressed by an ultraviolet edge filter (Col. 2, ll. 25-28). 
Although neither Mutzhas or Kawanishi specifically teach using 3 edge filters with the corresponding claimed cut-off wavelength, the Examiner submits that one of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal arrangement of 3 optical edge filters with corresponding cut off wavelengths of 420 nm, 560 nm, 690 nm. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). This determination is made in view of Hoenig’s suggestion of using one or more optical filters to provide light having desired properties, Mutzhas’ teaching that short wave rays under 320 nm can be suppressed by a cheap ultraviolet edge filter, and Kawanishi’s teaching that optical edge filters can cut a radiation component in a longer wavelength range of 380 nm or more (covering all of Applicant’s claimed cut off wavelengths) (MPEP 2144.05(I) sets forth: “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art'  a prima facie case of obviousness exists.”).
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Van der Lugt, further in view of Altshuler et al. (US PGPUB 2002/0173780) (hereinafter Altshuler).
Regarding claim 43, Hoenig does not teach that the device also comprises a cooling device arranged in the interior of the device housing and operated with cooling water, which is configured as an optical filter that absorbs a portion of light of at a value above a wavelength of 1100 nm.
Altshuler, however, teaches an apparatus for photocosmetic and photodermatological treatment (Abstract) which comprises a cooling device arranged in the interior of the device housing and a gap between the lamp and the tube through which fluid is flowed to cool the lamp”; Para. 68, pg. 6, ll. 14-17: “The best way to filter these wavelengths is to use water as a "water" spectral filter.  In device D (FIG. 1, 2), filtering water is placed in the gap 7 between lamp 2 and tube 4”), which is configured as an optical filter that absorbs a portion of light of at a value above a wavelength of 1100 nm (Para. 94, third sentence: “The combination of a wide-band (340-2400 nm) light source with water filtering which attenuates radiation in the range of water absorption bands (1400-1900 nm) and with intensive cooling (-5-+5C) of the epidermis and pressing of the skin, allows selective damage of spider veins supplying the sebaceous gland.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig in view of Van der Lugt such that the device also comprises a cooling device arranged in the interior of the device housing and operated with cooling water, which is configured as an optical filter that absorbs a portion of light of at a value above a wavelength of 1100 nm. Making this modification would be useful for facilitating selective damage of spider veins supplying a sebaceous gland for treatment of acne vulgaris, as taught by Altshuler (Para. 94).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Hoenig in view of Weiss.
Regarding claim 44, Hoenig discloses a method for the treatment of diseases of at least one of the skin, glands, mucosae, connective tissue, or nerves, including irradiating a diseased tissue portion by electromagnetic radiation with a wavelength or at least one spectral range with one or more irradiation intervals, wherein the diseased tissue portion is irradiated at a variable frequency between 0.1 MHz and 50.0 MHz or at least one constant frequency between 0.1 MHz and 50.0 MHz, wherein the method is carried out using a device, comprising: a device housing; at least one applicator arranged outside the device housing; at least one radio frequency (RF) module arranged inside the device housing and adapted to generate an adjustable electromagnetic radiation with a variable frequency between 0.1 th sentence - end).
Hoenig does not disclose that the radio wave module provides an adjustable variable intensity between 1.0 J/cm3 and 50.0 J/cm3 or at least one adjustable constant intensity between 1.0 J/cm3 and 50.0 J/cm3, or that the light module is an intense pulsed light (IPL) module.
Weiss, however, teaches a combination RF and IPL system that delivers optical and RF energies simultaneously with RF energies from 10 to 100 J/cm3 for treatment of cellulite. Weiss also teaches that such a device has been reported to lead to moderate improvement of cellulite (Pg. 15, Combination RF and Light section).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hoenig such that the radio wave module provides an adjustable variable intensity between 1.0 J/cm3 and 50.0 J/cm3 or at least one adjustable constant intensity between 1.0 J/cm3 and 50.0 J/cm3 (in this case between 10 and 50 J/cm3), and so that the light module is an IPL module. Making this modification would be useful for providing a combination RF and IPL system which .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Connors et al. (US 2005/0049658) discloses a system and method for heating skin using light to provide tissue treatment;
Khen et al. (US 2014/0052029) discloses an apparatus, tip, and method for treating tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792